

93 HR 7830 IH: Fairness for Seniors and People with Disabilities During COVID-19 Act of 2020
U.S. House of Representatives
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7830IN THE HOUSE OF REPRESENTATIVESJuly 29, 2020Mr. Danny K. Davis of Illinois (for himself, Mr. Larson of Connecticut, Mr. Neal, Mr. Beyer, Mr. Blumenauer, Mr. Brendan F. Boyle of Pennsylvania, Ms. Judy Chu of California, Mr. Evans, Mr. Gomez, Mr. Higgins of New York, Mr. Kildee, Ms. Moore, Mrs. Murphy of Florida, Mr. Panetta, Mr. Pascrell, Ms. Porter, Ms. Sánchez, Mr. Schneider, Ms. Sewell of Alabama, Mr. Suozzi, Mr. Thompson of California, and Mr. Horsford) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide protections to Social Security and Supplemental Security Income beneficiaries relating to extra payments due to the COVID-19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Fairness for Seniors and People with Disabilities During COVID-19 Act of 2020. 2.Social Security beneficiary protections regarding incorrect payments during COVID-19(a)No liability or recovery with respect to certain incorrect payments(1)In generalNotwithstanding any other provision of title II, title VIII, title XI, or title XVI of the Social Security Act, in the case of any payment under title II, title VIII, or title XVI of such Act of more than the correct amount for any month during the period beginning on March 1, 2020, and ending on December 31, 2020 (other than a payment described in paragraph (2)), no person, estate, State, or organization shall be liable for the repayment of the amount of such payment in excess of the correct amount and the Commissioner of Social Security shall not seek recovery of benefits under section 204, 808, 1147, or 1631(b) from any person, estate, State, or organization.(2)Amounts subject to liability and recovery(A)In generalA payment described in this paragraph is a payment of more than the correct amount resulting from—(i)a conviction for an offense under section 208(a), 811, or 1632(a);(ii)a redetermination of the entitlement of an individual to benefits made under section 205(u) or 1631(e)(7) when there is reason to believe that an incorrect or incomplete statement that is material to determining such entitlement is knowingly made or that information that is material to the determination is knowingly concealed; or(iii)a determination that a representative payee misused benefits made under section 205(j), 807, or 1631(a)(2).(B)LimitationFor purposes of paragraph (1), this paragraph shall not apply with respect to any payment of more than the correct amount resulting from an offense or determination that occurred before March 1, 2020.(b)Notifications; suspension of recovery upon request(1)Recovery by adjustment of benefits(A)In generalNot later than October 31, 2020, the Commissioner of Social Security shall—(i)notify each covered individual of the opportunity to request that the adjustment of benefits described in subparagraph (B) be reduced or suspended during the period described in subsection (a)(1); and(ii)reduce or suspend (as requested) such adjustment immediately upon receipt of the request.(B)Covered individualIn this paragraph, the term covered individual means an individual with respect to whom the recovery of any payment under title II, title VIII, or title XVI of the Social Security Act of more than the correct amount (other than a payment described in subparagraph (A) of paragraph (a)(2)) is in effect, by adjustment of the individual’s monthly benefits or underpayments, for any month during the period described in subsection (a)(1).(2)Recovery by installment agreementsNot later than October 31, 2020, the Commissioner of Social Security shall notify each party owing a debt to the Social Security Administration (other than a debt arising from a payment described in subparagraph (A) of paragraph (a)(2)) with respect to which an installment agreement is in effect of the opportunity to request that the installment payments under such agreement be suspended during the period described in subsection (a)(1), and shall suspend such payments upon request. The Commissioner shall deem a debt for which such a suspension has been made to be not delinquent during such period.(c)ReportNot later than September 30, 2020, the Commissioner of Social Security shall submit a report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate describing the Commissioner’s activities under this section, including a planned timeframe for the resumption of overpayment processing and collection, and any barriers or obstacles to that timeframe. (d)Deemed eligibility for SSI for purposes of determining Medicaid eligibility(1)In generalNotwithstanding any provision of title XVI or title XIX of the Social Security Act (or section 212(a) of Public Law 93–66), each individual who receives a covered supplemental payment for any month during the period described in subsection (a)(1) and is subsequently determined to be ineligible for such payment shall be deemed to be a recipient of supplemental security income benefits under title XVI or State supplementary benefits of the type referred to in section 1616(a) of such Act (or payments of the type described in section 212(a) of Public Law 93–66), as the case may be, for such month for purposes of determining the individual’s eligibility for medical assistance under a State plan approved under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such plan).(2)Covered supplemental paymentFor purposes of this subsection, a covered supplemental payment is—(A)a payment of a supplemental security income benefit under title XVI of the Social Security Act; or(B)a State supplementary payment of the type referred to in section 1616(a) of such title (or a payment of the type described in section 212(a) of Public Law 93–66).